DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter deVore on 02/08/2022.
The application has been amended as follows:
Claim 7 should read --A piston pump comprising: a first cylinder; and a piston sub assembly that reciprocates in an axial direction of the first cylinder in the first cylinder to expand and contract a first chamber provided between the first cylinder and the piston sub assembly; wherein the piston sub assembly includes, a columnar plunger that lies along the axial direction, a cap that is fixed with the plunger to cover an adjacent region of the plunger between a first end surface at one end in the axial direction of the plunger and a first outer circumferential surface of the plunger, and provided with an intake passage extending from an inlet on an outer side of the first outer circumferential surface to an outlet on an outer side of the first end surface of the plunger, and a first valve seat of a first intake check valve located at the outlet, and a seal member that is a member different from the cap and that prevents leakage of hydraulic fluid from the first chamber through a gap between the first cylinder and the piston sub assembly; first opening; and as the second chamber contracts, the second valve body is located at the valve closing position, and the hydraulic fluid is inhibited from flowing to the intake port from the second chamber and the intake passage through the first opening and the second opening, and the hydraulic fluid flows into the first chamber from the second chamber through the intake passage and the first intake check valve.--
Claim 13 should read --The piston pump according to claim 14, further comprising: a second cylinder that accommodates the piston sub assembly to reciprocate in the axial direction, and that forms a second chamber that is provided between the second cylinder and the piston sub assembly and that connects to the inlet of the intake passage on a side of the intake passage opposite to the first chamber, and the second chamber contracts as the first chamber expands and the second chamber expands as the first chamber contracts in relation to a movement of the piston sub assembly; and a second intake check valve that allows hydraulic fluid to flow from an intake port to the second chamber or the intake passage and inhibits hydraulic fluid from flowing from the second chamber or the intake passage to the intake port; wherein the second intake check valve includes, an annular second valve seat that is provided on the cover and that faces a side opposite to the first end surface of the plunger, and an annular second valve body provided to surround an outer circumference of the spacer to be movable between a valve closing position and first opening; and as the second chamber contracts, the second valve body is located at the valve closing position, and the hydraulic fluid is inhibited from flowing to the intake port from the second chamber and the intake passage through the first opening and the second opening, and the hydraulic fluid flows into the first chamber from the second chamber through the intake passage and the first intake check valve.--
Claim 15 should read --The piston pump according to claim 16, further comprising: a second cylinder that accommodates the piston sub assembly to reciprocate in the axial direction, and that forms a second chamber that is provided between the second cylinder and the piston sub assembly and that connects to the inlet of the intake passage on a side of the intake passage opposite to the first chamber, and the second chamber contracts as the first chamber expands and the second chamber expands as the first chamber contracts in relation to a movement of the piston sub assembly; and a second first opening; and as the second chamber contracts, the second valve body is located at the valve closing position, and the hydraulic fluid is inhibited from flowing to the intake port from the second chamber and the intake passage through the first opening and the second opening, and the hydraulic fluid flows into the first chamber from the second chamber through the intake passage and the first intake check valve.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to Claim 7, the reasons for allowance are substantially similar to the reasons provided for Claim 10 in the 0929/2021 Non-Final Rejection.  Applicant amended independent Claim 7 to include all the limitations of Claim 10, making Claim 7 allowable.
Claims 8, 9, 11 & 12 depend on Claim 7, so are also allowed.

As to Claim 14, the reasons for allowance are substantially similar to the reasons provided for Claim 14 in the 0929/2021 Non-Final Rejection.  Applicant amended Claim 14, making the claim independent, and to include all the limitations of Claims 7, 8 & 14, making Claim 14 allowable.
Claim 13 depends on Claim 14, so is also allowed.

As to Claim 16, the reasons for allowance are substantially similar to the reasons provided for Claim 16 in the 0929/2021 Non-Final Rejection.  Applicant amended Claim 16, making the claim independent, and to include all the limitations of Claims 7, 9 & 16, making Claim 16 allowable.
Claim 15 depends on Claim 16, so is also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746

/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746